Petition for Writ of Mandamus
Denied and Memorandum Opinion filed August 23, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00689-CR
____________
 
IN RE DAVID LORENZA JOYNER, Relator
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
   174th District Court
    Harris County, Texas
Trial Court Cause No. 1310608
 



















 
 
 

M E M O R
A N D U M   O P I N I O N
            On August 11, 2011, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator complains of an order
entered by the Honorable Ruben Guerrero, presiding judge of the 174th District
Court of Harris County, to have him delivered to court in handcuffs.[1]
To be entitled to mandamus relief in a criminal case, a relator must show
that he has no adequate remedy at law to redress his alleged harm, and that what
he seeks to compel is a ministerial act, not involving a discretionary or
judicial decision.  State ex rel. Young v. Sixth Judicial Dist. Court of
Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). 

“It is within the discretion of the trial judge as to whether
a defendant shall be tried in handcuffs or shackles.”  Long v. State,
823 S.W.2d 259, 282 (Tex. Crim. App. 1991).  We determine on appeal whether the
trial court abused its discretion.  Id.  To make that determination, “the
record must clearly and affirmatively reflect the trial judge's reasons
therefor.”  Id.  The trial court’s order involved a discretionary
decision, relator may raise the issue on appeal, and the record fails to
reflect the trial court’s reasons for entering the order.  
Relator has not established he is entitled to mandamus relief. 
Accordingly, we deny the petition for writ of mandamus.
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Brown, Boyce, and McCally.
Do Not
Publish — Tex. R. App. P. 47.2(b).  




[1]
Relator also names as respondents the Honorable Lee Duggan, Jr., the Honorable
Olen Underwood, and Patricia Lykos, but the only order complained of is that
signed by Judge Guerrero.